Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on July 2, 2021. Claims 1 and 8-20 are pending and currently considered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Although prior art references have been identified teaching inserting HA a stem epitope in an HA immunodominant region of the globular head domain, these references explicitly teach that the stem epitopes are from a heterologous HA. No prior art references have been identified providing a motivation to insert an HA stem epitope in the globular head domain of the same HA.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                            Conclusion
Claims 1 and 8-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is 
/NIANXIANG ZOU/Primary Examiner, Art Unit 1648